Citation Nr: 0311832	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  98-09 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arteriosclerosis of 
the extremities, to include as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, to include 
as due to herbicide exposure.

3.  Entitlement to service connection for a respiratory 
disorder, including asthma and bronchitis, to include as due 
to herbicide exposure.

4.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.

5.  Entitlement to service connection for a left leg 
amputation, to include as due to herbicide exposure.

6.  Entitlement to service connection for a blood disorder, 
including lower extremity blood clots, to include as due to 
herbicide exposure.

7.  Entitlement to service connection for a right ear 
perforation, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to December 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).  The Board remanded this matter to the RO in March 2002 
for additional development.  The RO complied with the remand 
instructions and has returned the case to the Board for 
further appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record fails to relate 
arteriosclerosis of the extremities to the veteran's period 
of active service, to a service-connected disability, or to 
Agent Orange exposure.

3.  The medical evidence of record fails to relate coronary 
artery disease, status post coronary artery bypass graft, to 
the veteran's period of active service, to a service-
connected disability, or to Agent Orange exposure.

4.  The medical evidence of record fails to relate a 
respiratory disorder, including asthma and bronchitis, to the 
veteran's period of active service, to a service-connected 
disability, or to Agent Orange exposure.

5.  The medical evidence of record fails to relate a skin 
disorder to the veteran's period of active service, to a 
service-connected disability, or to Agent Orange exposure.

6.  The medical evidence of record fails to relate a left leg 
amputation to the veteran's period of active service, to a 
service-connected disability, or to Agent Orange exposure.

7.  The medical evidence of record fails to relate a blood 
disorder, including lower extremity blood clots, to the 
veteran's period of active service, to a service-connected 
disability, or to Agent Orange exposure.

8.  The medical evidence of record fails to relate any right 
ear perforation to the veteran's period of active service, to 
a service-connected disability, or to Agent Orange exposure.

CONCLUSIONS OF LAW

1.  Arteriosclerosis of the extremities was not incurred in 
or aggravated by service, to include Agent Orange exposure, 
nor may it be presumed to have been so incurred, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2002).

2.  Coronary artery disease, status post coronary artery 
bypass graft, was not incurred in or aggravated by service, 
to include Agent Orange exposure, nor may it be presumed to 
have been so incurred, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2002).

3.  A respiratory disorder, including asthma and bronchitis, 
was not incurred in or aggravated by service, to include 
Agent Orange exposure, nor may it be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2002).

4.  A skin disorder was not incurred in or aggravated by 
service, to include Agent Orange exposure, nor may it be 
presumed to have been so incurred, and is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2002).

5.  A left leg amputation was not incurred in or aggravated 
by service, to include Agent Orange exposure, nor may it be 
presumed to have been so incurred, and is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2002).

6.  A blood disorder, including lower extremity blood clots, 
was not incurred in or aggravated by service, to include 
Agent Orange exposure, nor may it be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2002).

7.  A right ear perforation was not incurred in or aggravated 
by service, to include Agent Orange exposure, nor may it be 
presumed to have been so incurred, and is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits, and redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of the December 
1997 and April 1998 rating decisions, the Statement of the 
Case, and the various Supplemental Statements of the Case.  

In the rating decisions, the veteran was informed of the 
basis for the denial of his claims and of the type of 
evidence that he needed to submit to substantiate his claims.  
In the Statement of the Case and Supplemental Statements of 
the Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunity to 
present evidence and argument in support of his claims.  In 
addition, the March 2002 Board remand and the subsequent 
Supplemental Statements of the Case specifically advised the 
veteran of the provisions of the VCAA.  Therefore, the Board 
finds that the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, and related letters 
provided to the veteran satisfy the notice requirements of 
the VCAA. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the RO obtained numerous private 
and VA treatment records, and afforded the veteran several VA 
medical examinations.  The RO also obtained medical opinions 
concerning the etiology of each of the veteran's 
disabilities.  In addition, the veteran appeared at personal 
hearings before the RO and the Board.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 

The veteran contends that his various disabilities are 
related to his period of active service, including exposure 
to Agent Orange.  During the course of this appeal, the 
veteran also has claimed that his disabilities may be related 
to his service-connected post-traumatic stress disorder 
(PTSD) or diabetes mellitus.  As a preliminary matter, the 
Board observes that the veteran served in Vietnam from July 
1970 to April 1971.  Therefore, the veteran is presumed to 
have been exposed to an herbicide agent.  See 38 U.S.C.A. 
§ 1116(f).

In relation to the current appeal, the service medical 
records contain essentially no relevant complaints or 
findings.  They reflect that the veteran sustained a fracture 
of the distal left fibula and was hospitalized in December 
1971 with subsequent thrombophlebitis of the left leg.  The 
medical records also indicate right ear hearing loss, but no 
perforation of the eardrum.

Records from Akron General Medical Center show that the 
veteran sustained a myocardial infarction in February 1993, 
and diagnostic testing confirmed the presence of coronary 
artery disease.  The veteran underwent a three-vessel 
coronary bypass graft with a post-operative diagnosis of 
severe atherosclerotic coronary disease.  In June 1993, the 
veteran presented with left lower lobe pneumonia and chronic 
pain, sternotomy site and left rib cage.  He was noted to 
have a history of chronic obstructive pulmonary disease.  In 
July 1993, the veteran underwent a left iliofemoral arterial 
endarterectomy and, the following month, the veteran 
underwent a left iliopopliteal bypass due to recurrent left 
iliofemoral arterial thrombosis.  The chest x-rays at that 
time revealed congestive heart failure.  Upon discharge, the 
veteran was diagnosed with severe atherosclerotic peripheral 
vascular disease.  It was noted that he also had severe 
coronary disease and severe chronic tobacco abuse. 

Records from The Cleveland Clinic dated September to December 
1993 show that the veteran presented with a failed graft and 
a large filling defect that presumably represented an 
organized thrombus of the left lower extremity.  The veteran 
underwent a repair of the graft and multiple thrombectomy 
procedures to salvage the limb.  A few weeks later, the 
veteran developed irreversible ischemia of the left foot and 
underwent a left below-the-knee amputation.  The final 
relevant diagnoses were severe arteriosclerosis obliterans of 
the lower extremities, hypertension, and coronary artery 
disease.  In December 1993, the veteran underwent a left 
above-the-knee amputation due to non-healing of the left 
below-the-knee amputation.  The veteran also had ischemia of 
the right leg and foot.  

VA treatment records from November 1995 through June 1997 
show that the veteran was followed for coronary artery 
disease, chronic peripheral vascular disease, and chronic 
venous stasis dermatitis.  A VA hospitalization report dated 
May to June 1996 shows that the veteran was admitted for 
treatment of pneumonia.  Diagnoses included congestive heart 
failure, sleep apnea, morbid obesity, right leg cellulitis, 
atrial fibrillation, peripheral vascular disease with 
venostasis disease, and status post myocardial infarction.  

At a VA audiological examination performed in January 1998, 
the veteran reported that a gun had gone off near his right 
ear during active service and had resulted in decreased 
hearing and a perforation of the tympanic membrane.  The 
veteran was diagnosed with bilateral sensorineural hearing 
loss and bilateral periodic tinnitus.  The examiner noted 
drainage of the right ear but no perforation of the right 
eardrum.

At his personal hearing before the RO in August 1998, the 
veteran testified that no doctors had related his 
disabilities to active service or to Agent Orange exposure.  

The veteran was hospitalized at the VA in September 1998 with 
chest pain.  Discharge diagnoses included coronary artery 
disease, status post coronary artery bypass graft, peripheral 
vascular disease, status post amputation, hypertension, sleep 
apnea, and chronic obstructive pulmonary disease.  In 
December 1999, a hearing evaluation diagnosed the veteran 
with right ear moderate to profound mixed conductive 
sensorineural hearing loss and tinnitus.  

At his videoconference hearing before the Board in August 
2001, the veteran claimed that he had sustained shrapnel 
wounds of both legs during service in Vietnam.  He also 
reported that he had been in contact with Agent Orange.  He 
believed that the blood clot of his left leg in service had 
led to the eventual amputation of the leg.  However, the 
veteran reported no treatment for his legs following 
discharge from service until 1993.  The veteran reported that 
he had no cardiac complaints or treatment until February 1993 
when he sustained a heart attack.  He had received treatment 
for a skin rash in service that had resolved, but then 
recurred.  The veteran did not indicate that any doctor had 
related his current disabilities to active service or to 
Agent Orange exposure.  The veteran's representative argued 
that his current disabilities may be secondary to the blood 
clot in service, or to the service-connected PTSD.  The 
veteran's representative described the physical appearance of 
the veteran's right leg.

In a November 2001 letter, the Chief of Peripheral Vascular 
Surgery at the VA Medical Center wrote that the veteran had 
severe atherosclerosis occlusive disease and would eventually 
require an above-the-knee amputation of the right leg.  
Because of the veteran's comorbidities, surgery for 
amputation would be life threatening.  In a January 2002 
letter, the same physician wrote that the veteran had 
multiple severe medical conditions including diabetes 
mellitus, coronary artery disease, and peripheral vascular 
disease.  The veteran had undergone multiple cardiac and 
vascular surgeries, and may require a right below-the-knee 
amputation.  He opined that the veteran's medical problems 
were exacerbated by his diabetes mellitus.  

VA treatment records through 2002 show ongoing treatment for 
the veteran's chronic medical conditions.  

At an August 2002 VA ear disease examination, the veteran 
complained of hearing loss and tinnitus.  He claimed that his 
right eardrum had perforated during active service due to an 
explosion.  He reported drainage of the ear and infections 
two to three times per year.  Examination of the right ear 
found small amounts of purulent drainage in the right ear 
canal.  Bilateral tympanic membranes were scarred.  The 
remainder of the examination was negative.  

At an August 2002 VA skin examination, the veteran reported 
that he had a rash of the groin, under the arms, and the head 
while in Vietnam.  It was diagnosed as a fungal infection.  
The veteran currently used Mycelex cream in the groin and 
buttock area.  Examination of the groin area found some 
scaling with slight erythema and well demarcated borders that 
extended into the peritoneum and buttock area.  The veteran 
was diagnosed with tinea cruris.

At an August 2002 VA respiratory examination, the veteran 
reported that he became short of breath and developed a cough 
in service.  At that time, he was diagnosed with asthma and 
bronchitis and placed on inhalers which he continued to use.  
He currently had a productive cough with clear sputum.  He 
had shortness of breath, was asthmatic, used portable oxygen, 
and had respiratory infections two to three times per year.  
The veteran was diagnosed with bronchitis, asthma, and morbid 
obesity.  The chest x-ray found no cardiac enlargement but 
identified prominent pulmonary vascular markings bilaterally.  
The pulmonary function tests were consistent with a moderate 
to severe restrictive ventilatory impairment.

In a report dated February 2003, a VA endocrinologist 
provided an addendum to the examination findings.  She stated 
that she had consulted with the appropriate experts in the 
various disciplines and had reviewed the veteran's medical 
history.  She observed that none of the veteran's 
disabilities were recognized as disabilities presumptively 
related to Agent Orange.  As to the skin disorder, the 
examiner observed that the service medical records contain no 
confirmation of a rash in service.  On the contrary, the 
veteran had been morbidly obese for many years, and morbidly 
obese people were at greater risk of skin infections such as 
tinea cruris due to difficulty in maintaining good skin 
hygiene under the pannus.  The examiner stated that it was 
possible that the veteran had tinea cruris in service, but 
opined that it was as likely as not a result of his morbid 
obesity.  

As to the right eardrum, the examiner confirmed that the 
veteran had sustained right ear trauma and bilateral 
sensorineural hearing loss in service.  She noted that the 
veteran had diagnoses of bilateral sensorineural hearing loss 
and bilateral tinnitus, and she found the tinnitus to be 
related to active service.

The examiner observed that extensive medical evaluation had 
not determined the cause of the veteran's hypercoagulable 
state and that he was on lifetime anticoagulation.  In 
service, the veteran had sustained a fracture of the distal 
left fibula and an episode of deep vein thrombosis in that 
limb.  However, the examiner found that it was not as likely 
as not that there was any relationship whatsoever between the 
remote deep vein thrombosis post distal fibular fracture and 
the current hypercoagulopathy.  She commented that deep vein 
thromboses were a recognized sequelae of extremity fractures.  

As to the veteran's respiratory condition, the examiner 
observed that the service medical records contained no 
relevant information.  Rather, the veteran was morbidly 
obese, a chronic smoker, and did not exercise.  He had sleep 
apnea, pulmonary hypertension, and chronic obstructive 
pulmonary disease, with abnormal pulmonary function tests.  
The veteran also had secondary polycythemia as a result of 
the pulmonary disease and had regular phlebotomy to lower his 
blood volume.  The veteran's severe coronary artery disease 
further complicated his respiratory status.  The examiner 
found that it was not as likely as not that any of the 
veteran's current respiratory conditions, including chronic 
obstructive pulmonary disease, sleep apnea, pulmonary 
hypertension, congestive heart failure, and secondary 
polycythemia were related to Agent Orange exposure.

Upon reviewing the veteran's cardiovascular status, the 
examiner noted that the veteran had coronary artery disease 
for many years, and that he had a myocardial infarction in 
1993 followed by coronary artery bypass graft.  In August 
2000, the veteran's dobutamine stress test revealed 
myocardial scarring.  The veteran also had advanced 
peripheral vascular disease that had required aorto-femoral 
bypass grafting and numerous grafting procedures, and had 
resulted in the amputation of the left leg.  The veteran also 
had absent pulses of the right leg, and venous insufficiency 
with stasis dermatitis, recurrent superficial skin breakdown, 
and severe edema of the right leg.  These conditions were 
related, in part, to obesity, inactivity, and congestive 
heart failure.  The veteran also had a strong family history 
of coronary artery disease.  The examiner found that there 
was no relationship whatsoever between the development of the 
peripheral vascular disease in the left leg and the remote 
fracture and deep vein thrombosis in service.

The examiner observed that the veteran's diabetes mellitus 
was diagnosed in 1998, possibly present in 1996 with a mildly 
elevated glucose at that time.  The veteran's coronary artery 
disease and peripheral vascular disease predated his 
diagnosis of diabetes mellitus by many years.  The examiner 
commented that it took years to develop advanced peripheral 
vascular disease and coronary artery disease.  She opined 
that it was not as likely as not that any of the veteran's 
severe cardiovascular conditions were related to the 
diabetes.  She also believed that the diabetes had not and 
would not aggravate the natural progression of the advanced 
pan-vascular disease, and that it was as likely as not that 
the veteran's cardiovascular problems would progress whether 
or not he had diabetes.  Finally, the examiner found that 
none of the veteran's current disabilities were related to 
exposure to Agent Orange.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for all of the veteran's claimed disabilities.  In so 
finding, the Board has considered 38 C.F.R. 
§ 3.307(a)(6)(iii) which provides for a presumption of 
service connection for residuals of exposure to Agent Orange 
for veterans who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
War era, and have a disease listed at 38 C.F.R. § 3.309(e).  
The diseases afforded this presumption do not include 
arteriosclerosis of the extremities, coronary artery disease, 
respiratory disorders other than cancer, skin disorders other 
than chloracne, leg amputations, blood disorders or blood 
clots, or eardrum perforation.

In addition, the Secretary published a list of conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted.  See Notice, 67 Fed. Reg. 42600-42608 (June 24, 
2002).  That list of conditions includes respiratory 
disorders other than respiratory cancers.  The authority for 
such a finding stemmed from a provision in the Agent Orange 
Act of 1991, which permitted the Secretary to enter into an 
agreement with the National Academy of Sciences (NAS) and to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in Vietnam 
during the Vietnam era, and each disease suspected to be 
associated with such exposure.  The NAS conducted studies, 
and on the basis of all available evidence, the Secretary 
concluded that the credible evidence against an association 
between respiratory disorders other than respiratory cancers, 
and herbicide exposure outweighs the credible evidence for 
such an association, and he has determined that a positive 
association did not exist.  Id. 

Although the veteran does not have a disease which would 
afford a presumptive grant of service connection, the Board 
must determine whether any current disability may be related 
directly to his exposure to Agent Orange in Vietnam.  As 
aforementioned, generally all veterans who served in Vietnam 
during the Vietnam era are now presumed to have been exposed 
to herbicides.  Nevertheless, a grant of service connection 
still requires a medical nexus between the disease and the 
exposure to Agent Orange.  In this case, the record is 
completely devoid of any medical opinion that relates the 
veteran's exposure to Agent Orange to his current 
disabilities.  Rather, the extensive review recently 
performed by the VA physician specifically found that the 
veteran's disabilities are not related to herbicide exposure.  
Accordingly, service connection on this basis must also be 
denied.

Finally, the Board must consider whether any of the veteran's 
current disabilities may otherwise be related to his period 
of active service or to a service-connected disability.  
Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303.  Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Service 
connection may also be granted when a claimed disability is 
found to be proximately due to or the result of a service-
connected disability, or when aggravation of a nonservice-
connected disorder is found to be proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the present case, the record contains no medical evidence 
that the veteran's current numerous disabilities are related 
to his period of active service.  In this regard, the 
veteran's service medical records do not show that any of the 
claim disorders had an onset or were manifested during 
service.  The medical records clearly show that the veteran 
did not receive treatment for cardiac, blood, respiratory, or 
vascular disabilities until many years following his 
discharge from active service.  Likewise, the veteran 
testified that he had no symptoms or treatment prior to the 
early 1990's.  The Board accords much weight to the opinion 
of the recent VA examiner who detailed the etiology and 
contributing factors for each of the veteran's current 
disabilities.  She specifically found that the veteran's left 
lower extremity fracture and deep vein thrombosis in service 
were unrelated to his current disorders.  She further found 
that none of the veteran's current disorders were related to 
his period of active service, and she provided clear medical 
reasoning for her conclusion that the veteran's disorders 
were due to post-service circumstances.

As to the claimed right ear perforation, the Board observes 
that no medical evidence of record documents the presence of 
a perforated right eardrum.  The Board further notes that the 
veteran has been granted service connection for hearing loss 
and tinnitus.  The Board has considered the provisions of 38 
C.F.R. §§ 3.307, 3.309 which provide for a presumption of 
service incurrence for certain diseases that become manifest 
to a compensable degree within one year of the veteran's 
discharge from military service.  However, as discussed 
above, none of the veteran's disabilities became manifest 
until many years following his discharge from active service.  

Finally, the Board has considered whether any of the 
veteran's current disabilities may be related to his service-
connected diabetes mellitus.  While the Board acknowledges 
the opinion of the VA surgeon who stated that the veteran's 
medical problems were exacerbated by his diabetes mellitus, 
the Board accords more weight to the opinion of the VA 
endocrinologist.  In this regard, the Board notes that she is 
a specialist in disorders such as diabetes and that she 
considered the veteran's entire medical history in forming 
her opinion.  Notably, the veteran did not have diabetes 
until after he had advanced coronary artery and vascular 
disease, and the endocrinologist found that these diseases 
would continue to progress regardless of the presence of 
diabetes.  The veteran has also suggested that his 
disabilities may be secondary to his service-connected PTSD, 
but the record contains no medical evidence in support of 
this contention.  

In conclusion, the Board can identify no basis for a grant of 
service connection for arteriosclerosis of the extremities, 
coronary artery disease, a respiratory disorder, a skin 
disorder, a left leg amputation, a blood disorder, or a right 
ear perforation.  These disorders were not present during 
active service, and no medical evidence has related these 
disorders to an incident of active service or to a service-
connected disability.  Moreover, no medical evidence has 
related these disorders to Agent Orange exposure and these 
disorders are not diseases entitled to a grant of presumptive 
service connection.  The appeal is denied.  


ORDER

Service connection for arteriosclerosis of the extremities is 
denied.

Service connection for coronary artery disease, status post 
coronary artery bypass graft, is denied.

Service connection for a respiratory disorder, including 
asthma and bronchitis, is denied.

Service connection for a skin disorder is denied.

Service connection for a left leg amputation is denied.

Service connection for a blood disorder, including blood 
clots of the lower extremities, is denied.

Service connection for a right ear perforation is denied.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

